 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal582,Graphic Communications InternationalUnionandAlco Gravure, Inc. Case 5-CB-498725 April 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 30 December 1985 Administrative LawJudge James J. O'Meara Jr. issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief, and the General Counsel and theCharging Party filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, I andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn sec I,B, par I of his decision, the judge stated that Engraving De-partment Superintendent Leonard Louis Stoops has been a member ofthe Respondent Union since 1959 Stoops testified that he has been amember of Local 582, Graphic CommunicationsInternationalUnion, theRespondent,since March 1985,and that he was a member of other localsof the Graphic Communications International Union from 1959 untilMarch 1985In sec I,B, par 2,the judgeinadvertentlymisquotedart9, sec I ofthe parties' collective-bargaining agreementThe provision should read"overtime shall be worked when necessary but the refusal of an employ-ee to work overtimeshallnot be deemed a breach of contract nor shallany employee be disciplined or discriminated against for refusal of over-time "(Emphasis added)The judge found in sec I,B, par 5 of his decision that Stoops partici-pated in the collective-bargaining agreement between the Respondent andthe Employer The record shows, however, that Stoops, who became theengraving department superintendent in December 1984, had not partici-pated in negotiations for an agreement as of the hearing date The record,however, supports the judge's finding that Stoops was a representativeunder Sec8(b)(1)(B) of the ActContrary to the judge's finding in sec 1,B, par 11 of his decision,Union President Panuska's position at the 18 March 1985 grievance meet-ingwas that, although employees could not be disciplined for refusingovertime production work, the contract prohibited superintendents fromperformingthat workIn sec I,B, par 16 of his decision,the judge inadvertently stated thatStoops learned about the unfair labor practice charge on 15 rather than16 April 19852We shall modify par 1(b) of the judge's recommended Order tochange the word "agreeing" to "acquiescing," as currently stated in thejudge's notice to employeesWe shall issue a new notice to employees to conform more closely tothe Order in other respectsspondent,Local 582,GraphicCommunicationsInternational Union, its officers, agents, and repre-sentatives, shall take the action set forth in theOrder as modified.1.Substitute the following for paragraph 1(b)."(b)Restraining and coercing the Company inthe selection and retention of its representatives forcollective bargaining or the adjustment of griev-ances by threatening reprisal and retaliation, in-cluding possible loss of union membership,againstsupervisors of Alco Gravure, Inc. for filing, caus-ing to be filed, or acquiescing in the filing of anunfair labor practice charge against the Union."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT restrain or coerce Alco Gravure,Inc. in the selection and retention of its representa-tives for collective bargaining and the adjustmentof grievances by fining or otherwise discipliningsupervisors for performing supervisory duties.WE WILL NOT restrain or coerce Alco Gravure,Inc. in the selection and retention of its representa-tives for collective bargaining or the adjustment ofgrievances by threatening reprisal and retaliationincluding possible withdrawal of union membershipagainst supervisors of Alco Gravure, Inc. for filing,causing to be filed, or acquiescing in the filing ofany unfair labor practice charge against the Union.WE WILL rescind all fines or other disciplinaryaction takenagainstLeonard Stoops and removeallrecordsof internal union charges broughtagainst him.WE WILL advise Leonard Stoops in writing thatallfines and other disciplinary action against himhave been rescinded and that all records of internalunion charges against him have been removed.LOCAL 582, GRAPHIC COMMUNICA-TIONS INTERNATIONAL UNIONCarol A.Baumerich,Esq.,for the General Counsel.Charles Lee Nutt, Esq.,ofBaltimore,Maryland, for theRespondent.Richard C. Lowe, Esq.,andD.Mark Hilliard, Esq.,ofNashville, Tennessee, for the Charging Party.279 NLRB No. 80 GRAPHIC COMMUNICATIONSLOCAL 582 (ALCO GRAVURE)505DECISIONSTATEMENT OF THE CASEJAMES J O'MEARA JR, Administrative Law Judge.The complaint in this case was issued on 17 May 1985and is based on a charge filed on 10 April 1985 by theAlco Gravure, Inc. (Alco or the Charging Party). Thecomplaint charges that Local 582 of the Graphics Com-munications International Union (the Union) did disci-pline one of its members Leonard Louis Stoops who wasalso employed as the superintendent supervisor of theCharging Party and further that the Union threatenedStoopswith subsequent and further discipline in theevent of a repetition of the performance of bargainingunitwork by Stoops or Stoops failure to resolve theunfair labor practice charge which is the subject matterof this lawsuit, in violation of Section 8(b)(1)(B) of theAct The Union denied that it has violated the Act inany wayThis case was heard in Baltimore, Maryland, on 29July 1985. The parties were given an opportunity topresent evidence and argue their respective positions. Atthe termination of the hearing the parties waived oral ar-gument and have filed briefs which have been receivedand duly consideredamember of the Respondent Union and has been amember since 1959. As engraving superintendent Stoopsisnot a member of the bargaining unit The engravingdepartment general foreman, Steve Hinch, assistant fore-man, Lou Flaig, and the leadmen were also members ofRespondent Union.The parties collective-bargaining agreement in effect atthe time provides in part as follows-Article9-Overtime,Section I. Overtime shall beworked when necessary, but refusal of an employeeto work overtime should not be deemed a breach ofthe contract, nor shall any employee be disciplinedor discriminated against for refusal of overtime.Section 3-The company shall give the employeesadvance notice of work scheduled on weekends(Saturday, Sunday) forty-two (42) hours except inthe event of mechanical difficulty or an emergency.Employees will be required to give the companyadvance notice when it is impossible for them toreport for work on said weekends. However, saidnoticemust be given within one and one half (1-1/2)hours after notification of saidweekendworkedFINDINGS AND CONCLUSIONSBased on the evidence of record including the testimo-ny and demeanor of the witnesses and in consideration ofbriefs filed by the parties, I make the following findings.1.JURISDICTIONRespondentLocal582,GraphicsCommunicationInternationalUnion is, and has been at all times material,a labor organization in which employees participate andwhich exists for the purpose of dealing with employeesconcerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work. TheCharging Party is a New Jersey corporation with anoffice and place of business located in Glen Burnie,Maryland (the Charging Party's facility)and isengagedin the production of advertising supplementsand maga-zines.During the preceeding 12-month period the Charg-ing Party, during the course and conduct of its oper-ations, sold and shipped from its Glen Burnie facilityproducts,goods, and materials valued in excess of$50,000 directly to points outside the State of Marylandand is now and has been at all times material herein anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.I further find that it will effectuate the policies of theAct to assert jurisdiction in this case.Statementof FactsAlco Gravure, Inc. (the Company) operates a rotogra-vure printing facility in Glen Burnie, Maryland. The Re-spondent Union has represented journeyman photoen-gravers working in the Employer's cylinder processingor engraving department for many years. The Superin-tendent of the engraving department since December1984 has been Leonard Louis Stoops (Stoops). Stoops isThe collective-bargaining agreementalsoprovides,inter alia, the following:Article16-Operation of Equipment and PerformanceofWork,Section 4-No superintendent shall per-form any production work covered underthe termsof this contract except to instruct, direct or teach ajourneyman or apprentice.The agreement also sets forth under article 21 entitled"Grievance and Arbitration" the procedure to be fol-lowed in any dispute between the parties arising out ofor relating to the interpretation or application of theagreementand that in such event such dispute will be re-solved in accordance with the procedure set forth in theagreement.The Company has stipulated that the engraving super-intendent, Stoops, is now, and at all relevant times hasbeen, a supervisor of the Company within themeaningof Section 2(11) of the Act. The Company contends, andthe record establishes, that Stoops is a representative ofthe Company for the purpose of collective-bargainingand/or the adjustment of grievances within themeaningof Section 8(b)(1)(B) of the Act. As superintendent,Stoops is responsible for the overall production and qual-ity of the engraving department. He also is required toparticipate in grievance procedures and contract negotia-tions and ismanagement's representative at the first stepof the grievance process in the engraving department.He also participates as a representative of management infurther grievance meetings which prove necessary. Assuch a representative of management, Stoops is responsi-ble on a day-to-day basis for the interpretation of the col-lective-bargaining agreement as management's represent-ative in the engraving department Stoops also participat-ed in the collective-bargaining agreement between the 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer and the Respondent. The engraving depart-ment supervisor at that time participated in the negotia-tions as a management representative.Because the en-graving superintendent participates in the contract nego-tiations as a management representative Stoops, as amember of the Respondent Union, has voting rights oneverything in the Local except ratification of the collec-tive-bargaining agreement.On the weekend of 23 and 24 February, the Employerrequired weekend overtime in order to get a critical jobto press on the following Monday to meet a scheduleddeadline. A customer's representative was coming to theEmployer's facility in order to "proof" a job before itwas to go to press the following Monday. Photoen-gravers were required to work in order that the correc-tions,if any, required by the customer's representativewere needed before the press run on Monday. To obtainthe necessary photoengravers to work the weekend over-time,Stoops, on Thursday, 21 February, asked GeneralForeman Hinch, in accordance with normal procedures,to post a list of the overtime employees needed to workon Saturday, 23 February. Stoops requested fourreetchers and two finishers from the second and thirdshift in the printing department. Hinch posted the over-time list onThursday, 21 February. The overtime listcomprised the names of employees in order of each one'seligibilityfor overtime work. The employee with theleastovertimeworked would be the first employeenamed on the list. The employees practice was to mark"yes" if they accepted the overtime and "TD" if theyturndown such offer. On Friday, 22 February, Stoopslearned that no employees had signed up to work theovertime. Stoops then went to the Employer's industrialrelationsmanager, Edward W. Gold, and told him thathe was having a problem covering the required overtimefor Saturday. That morning, Friday, 22 February, Stoopsand Gold met with Respondent Union President WilliamPanuska andShop Steward Lewis Wiedenhoeft to dis-cuss an unrelated matter. At this meeting, Gold men-tioned to Panuska and Wiedenhoeft that the Employerwas having some problems in the backroom, meaning thecylinder processing department. That same day Friday,22 February, Stoops spoke to the plating departmentleadman, Elmer Nicks, General Foreman Steve Hinch,andAssistantGeneral Foreman, First-Shift LeadmanLou Flaig and requested that they work the Saturdayovertime. Stoops emphasized to them the critical needfor the overtime help that weekend. He explained that ifthe work was not completed the presses would be down.Nicks, Hinch, and Flaig said they could not work over-time on 'Saturday. Hinch and Flaig suggested that Stoopswould very likely find someone to work that neededovertime if it was rescheduled for Sunday. Hinch alsosuggestedthat Stoops come in on the third shift Fridaynight to ascertain whether or not the third-shift employ-ees understood that overtime was needed. Hinch, incompliance with prior practices and procedures, notifiedthe first and second shift about the necessary weekendovertime.In efforts to obtain employees to work the weekendovertime, Stoops rescheduled the work for Sunday, 24February, which is a higher premium rate day. Hinch, inaccordance with practice, reported the overtime for aSunday day-time shift. After the reposting Stoops againspoke to Nicks on Friday afternoon and received his as-surance that he would work overtime on Sunday. Stoopsthen required other employees to work overtime in thefinishing and reetching department. In view of the diffi-culty in obtaining overtime employees, Stoops came inon a third-shift Friday night at around midnight andspoke to third-shift leadman,Maloney and stressed toMaloney the critical nature of the need for weekendovertime.On Saturday, 23 February, on arriving atwork, Stoops found that no one had signed up for theSunday overtime in the finishing or reetching depart-ments. Stoops called the industrial relations manager,Gold, and asked him to call the union president andstress the critical problem the Employer is having obtain-ingweekend overtime work. Gold did call PresidentPanuska on Saturday, 23 February, and in three separatephone conversations with Panuska explained the emer-gency nature of the problem the Employer was havingwith the weekend overtime. Gold explained that theovertime work was necessary because a customer's rep-resentative of a valuable customer (Sears) was coming inthat evening, Saturday, 23 February. He asked Panuskato use his efforts to get employees to work overtime and,if he was unable to do so, the Employer would be forcedto request Stoops to perform the work. Gold told Pan-uska that he was not going to jeopardize a valuable ac-count, Sears, because employees would not cover thenecessary weekend overtime. Panuska explained to Goldthat he had been unable to get in touch with any em-ployee by phone and that Panuska was refusing permis-sion to Gold to have Stoops run the equipment.At approximately 6 p.m. on Saturday, 23 February,Stoops learned from Gold that the efforts to obtain over-time employees through Panuska had been unsuccessful.Stoops decided that it was necessary for him to do thework in order to get the work out. Stoops contactedSteve Heifler, assistant production control manager, andasked him to help Stoops move cylinders in the engrav-ing department. The representative of Sears arrived atthe plant at approximately 8:30 p.m. on Saturday, 23February, and worked with Stoopsuntil approximately10 p m. that evening. From approximately 11:30 p.m.Saturday until 6:30 a.m. Sunday, Stoops performed theengraving department overtime work that he had beenunable to get bargaining unit employees to cover. Heiflerassisted Stoops in moving cylinders.On 5 March Union Shop Steward Wiedenhoeft filed agrievance against the Employer concerning the fact thatStoops and Heifler had performed bargaining unit finish-ing and reetching work on 23 February. Stoops was themanagement representative to first consider such a griev-ance according to the grievance procedures. He deniedthe grievance on behalf of management.Two grievance meetings were held concerning thisgrievance.A meeting was held on 12 March betweenWiedenhoeft, Gold, and Stoops. The grievance was notresolved at this meeting. Sometime after the first meet-ing, Stoops received a letter dated 11 March from Pan-uska.This letter requested Stoops'presence at a meeting GRAPHIC COMMUNICATIONSLOCAL 582 (ALCO GRAVURE)507of the Union's executive board on 26 March to considerthe fact that Stoops had "worked on cylinders" on theweekend of 23 and 24 February.The second grievancemeeting onthe grievance of 5March was held on 18 March between Panuska, Weiden-hoeft,Gold, and Plant Manager Murray Farkas. At thismeeting Stoops told the Union that he hadno intentionof doing production work but ifa situationsuch as oc-curred on 23 and 24 February occurredagain he,Stoops,would do what was necessary to complete the work.Panuska stated the Union's position by reading article 16,section 4 from the collective-bargainingagreement.Amanagementperson, Farkas, and the union president ex-pressed their respectiveopinions as to the meaning andintentof the collective-bargainingagreement underwhich the parties were operating. Farkas then stated thatitwas obvious that the Employer and the Union had aphilosophical difference of opinion as to the intent of thelanguage usedin the agreement. Farkas was of the posi-tion that if the necessary overtime was not worked bythe employees, the Employer had the right to do what-ever it needed to get the work out. Panuska stated that,although overtime was to be worked, no provision wasin the contract to force an employee or employees to doovertime work. Farkas stated that such differences ofopinion between the parties were remedial under the col-lective-bargainingprovisions to resolve any such dis-agreement by arbitration.After further discussion the Employer agreed to re-solve the grievance by scheduling two nonproductionovertime shifts of work on their future weekend. Thisproposal wasmadespecificallywithout the admission ofany prior wrongdoing. Farkas also emphasized that theEmployer maintained its position that it had a right toman the department if the required people were unableto do the work and, if thesituationrepeated itself, theCompany wouldagain seethat the work was performed.Panuska and Weidenhoeft agreed to settle the grievanceaccording to the proposalof management.After settle-mentof the grievance, Panuska told Stoops that he stillhad to attend the Union's 26 March executive boardmeeting.Notwithstanding the settlement of the grievance be-tween the Union and the Companyarising outof Stoopsworking on the weekend on 22 and 23 February, Stoopswas requested to appear before the union executiveboard. Gold, the industrial relations officer of the Com-pany, and Wiedenhoeft, the union shop steward, wereeach present at this meeting. During the portion of themeeting allocated for the Stoops matter, Panuska readaloud to the board his 11 March letter to Stoops. Wie-denhoeft advised the executive board what had occurredduring the weekend of 22 and 23 February. The unionofficers and executive board members then questionedStoops about the incident. Stoops persisted in his positionthat he had made a supervisory decision and was notgoing tojeopardize a valuable customer by refusing tomeet a deadline.Stoops stated that if he was faced with asimilar situationin the future, he would respond to thesituation in a like manner.Stoops also stated that he didnot feel that the contract prohibited him from doing theworkunder the circumstancesthat existed the weekendof 22 and 23 February. Gold and Stoops then left the ex-ecutive boardmeeting andthe board reached itsdecisionregarding the charges that had beenbrought againstStoops.Wiedenhoeftand Panuskatestifiedat the meet-ing. Panuskarepeatedly stated thatthe issuewas whetheran employer had the right to have a superintendent dobargainingunitwork when the collective-bargainingagreementstated that they could not.The union executive board found that Stoops did bar-gaining unitwork on the weekend of 22 and 23 Februaryand, therefore, sent a letter to Stoops which, in part,read as follows:In light of you being a new superintendent in theBaltimore plant, the executive board feels that a fineof $500 be imposed, but that the payment of thisfine be held in abeyance until the next time you per-form bargaining unit work in violation of the con-tract. If this occurs in the future the fine will auto-matically be imposed and payment requiredimmedi-ately.The executive board also instructed Panuska to with-draw his union card if the fine was not paid or if he feltthat the next violation of such a nature would require anadditional penalty.An unfair labor practice charge was filed in this caseabout 11 April charging that the Union had attempted tocompromise Stoop supervisory capacity by imposing afine on Stoops. Stoops did not personally institute thischarge and did not learn about it until 15 April, some 5days after its filing. Panuska, the union president, re-ceived a copy of the charge about 15 April. He contact-ed Shop Steward Wiedenhoeft and told him to speak toStoops and tell him that the charge had been filed andthat it could result in a very serious action being takenby the Unionagainst Stoops even including the loss ofStoops union card. In accordance with Panuska's tele-phone call,Wiedenhoeft spoke to Stoops and conveyedto him what Panuska had discussed over the phone. Wie-denhoeft told Stoops that Panuska had said that Stoopsought to get the Company to drop the charge because itmight result in the loss of Stoops' union card.He alsotold Stoops, through Wiedenhoeft, that if he felt he hadbeen wronged, he should follow the union internal pro-cedures.II.DISCUSSIONAND CONCLUSIONSThe Respondent is charged with a violation of the Na-tionalLabor Relations Act, Section 8(b)(1)(B), whichprovides:It shall be an unfair labor practice for a labor orga-nization or its agents to restrain or coerce an em-ployer in the selection of his representatives for thepurposes of collective bargaining or the adjustmentof grievances.The "restraint or coercion" alleged by the GeneralCounsel comprises the act of the calling of Stoops beforethe union executive board to give an account of his con-duct on the weekend of 22 and 23 February; the union 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDfine assessed against Stoops for the performance of bar-gaining unit work on the subject weekend;the unionthreat to terminate Stoops'unionmembership in theevent of a repetition of the events of 22 and 23 February;in the threat of disciplinary action against Stoops if hedid not withdraw the charge which gave rise to thiscomplaint.The Respondent has stipulated that Stoops was a su-pervisor within the meaning of Section 2(11) of the Actand Stoops was the Company's negotiator of the collec-tive-bargaining agreement between the Company and theUnion in regard to the engraving department employees.Stoops was also the Employer's representative in mattersarising as grievances between the employees and the em-ployer. I find, therefore, that Stoops was the employerrepresentative for the purposes of "collective bargaining"and the employer representative for the "adjustment ofgrievances." This is the employee expressly identified inSection 8(b)(1)(B) of the Act. The selection of such anemployee by the employer cannot be comprised and anyattempt to restrainor coerce either directly or indirectlysuch an employer's selection is a violation of Section8(b)(1)(B) of the Act.The incident which arose on the weekend of 22 and 23February put into focus the dilemma faced by Stoopswhich arose as a result of the expressed language of thecollective-bargaining agreement between the Employerand the Union. The Company was in need of overtimework in the engraving department in order to meet aschedule required by a customer of Alco. iWhen it became apparent to the Company that it wasgoing to require overtime work on the subject weekend,adequate notice in form and procedure dictated byprecedent was provided to the employees in the bargain-ing unit.Efforts wereinstitutedby Stoops and Gold, theindustrial relationsofficer of the Company, to involvethe union president, Panuska, in assisting the Companyto meet this need. These efforts were unavailing and nobargaining unit employee consented to work the over-time needed on the subject weekend. As a result, Stoopsand the Company were faced with a dilemma of havingsupervisory personnel perform the work or defaulting inits obligation to its customer.The collective-bargaining agreement provided that al-though overtime should be worked when necessary therefusal of an employee to work overtime shall not bedeemed a breach of the contract nor the subject of anydiscipline or discrimination against the employee for suchrefusal to work. That agreement also provided that nosuperintendent shall perform any production work cov-ered by the terms of the contract. No resolution of theattached contradictory provisions was provided for inthe agreement itself. However, such agreement did pro-vide for arbitration of any dispute between the partiesarising out of or relating to the interpretation or applica-tion of the collective-bargaining agreement.iThere is the allegation that thisrequirementof the Company forovertimework was contrived There isno evidence to indicated that theCompany'sovertime requirementon the subjectweekend was not a le-gitimate need undertakento provide satisfactory results to a favored cus-tomer(Sears)and to meet a predetermined press time.The resolution of Stoops' dilemma was accomplishedby Stoops himself performing work over that subjectweekend. The Union filed a grievance against the Com-pany based on Stoops performance of bargaining unitwork over the weekend of 22 and 23 February. Thisgrievance was, according to procedure, directed to thecompany representativewho was,incidentally,alsoStoops. Stoops denied the grievance at the first level andsubsequently it was resolved at a higher level by compa-ny personnel. During the pendancy of the grievance onthe subject matter, Stoops was summoned to appearbefore the Union's executive counsel in order to explainwhy he had performed bargaining unit work in violationof the expressed terms of the bargaining agreement.Even though the grievance was disposed by a settle-ment,theUnionwas persistent in its requirement thatStoops appear before the executive committee. Upon hisappearance before the union executive committee, Stoopsexplained his dilemma and took the position that theterms of the contract provided for the resolution of suchdilemma in the manner in which he resolved it and thatif faced witha similar setof circumstances he wouldgive preference to the Company's prerogative and getthe work done. Subsequently, the Union assessed a fineagainst Stoops (payment was suspended) and subjectedStoops to discipline for his engagement in work of thebargaining unit on the subject weekend. As a result ofthisdisciplinary action on the part of the Union, theCompany filed the instant charge in the name of Stoops.The issues in this case have been resolved in the caseofTeamsters Local 524 (Yakima Beverage),212 NLRB908 909 (1974). There, the Board, in treating these issuessaid as follows:We have previously addressed ourselves to unionattempts to discipline supervisor/members for themanner in which a collective-bargaining agree-ment's provisions are interpreted and applied. InSan Francisco-Oakland Mailers' Union No. 18, Inter-national Typographical Union (Northwest Publications,Inc.),172 NLRB 2173 (1968), we held that a unionviolated Section 8(b)(1)(B) by imposing fines andother discipline upon foremen/members for alleged-ly violating the contract between their employerand the union with respect to work assignments. Infinding the union's disciplinary action violative ofSection 8(b)(1)(B) we observed:[T]he relationship primarily affectedis the onebetween the Union and the Employer, since theunderlying question was the interpretation of thecollective-bargaining agreement between the par-ties.The relationship between the Union and itsmembers appearsto have been of only secondaryimportance, used as a convenient and, it wouldseem,powerful tool to affect the employer-unionrelationship; i.e., to compel the Employer's fore-men to take prounion positions in interpreting thecollective-bargainingagreement.The purposeand effect of Respondent's conduct literally anddirectly contravened the statutory policy of al-lowing the Employer an unimpeded choice of GRAPHIC COMMUNICATIONSLOCAL 582 (ALCO GRAVURE)representativefor collectivebargaining and set-tlement of grievances. In our view it fell outsidethe legitimate internal interestsof the Union. .. .[172 NLRB at 2174.]We have consistently applied these principles infinding union disciplinary actions against supervi-sors unlawful where they were rooted in disputesbetween employersand unionsover the interpreta-tion of their collective-bargaining agreement. Ourconcern in each of these cases rested upon theunion's use of unlawful means to impose its inter-pretations directly or indirectly upon an employer'srepresentativewhich, in turn,infringed upon theemployer's right to unencumbered control of thatrepresentative.Here,it is quite clear that the union president was pri-marily concerned about the prohibition in the contractagainst supervisors performing bargaining unit work. Heapparently deemed Stoops' efforts to acquire overtimework from the employees to be of secondary importance.Ican draw no other conclusion than that the basicbottom-line issue was an interpretation of the collective-bargaining agreement between the Union and the Em-ployer and it is clear that the Union's efforts to disciplineStoops, especially that part of the provision which pro-vided for a subsequent punishment in the event of a repe-tition by Stoops, was an attempt to coerce Stoops to re-solve issues the Company may have with the Union inthe Union's fashion or at least to bend in that direction.See alsoTeamsters Local 296 (Northwest Publications),263NLRB 778 (1982).An additional violation of the Act allegedly arosewhen the union shop steward, Wiedenhoeft, spoke toStoops in regard to Stoops filing a charge alleging unfairlabor practices by the Union. Wiedenhoeft denied that hespoke to Stoops in this regard. Stoops contends that Wie-denhoeft told him that Penuska had threatened him, that"Stoops would be the only loser if the Company did notdrop the case," and "if the Company won the case hewould have no control over [Stoops]." He also threat-ened Stoops with the loss of his union card because ofhis filing of the charge. The credibility as to whetherWiedenhoeft told Stoops this is resolved by the consider-ation of a notation made by Stoops shortly after Wieden-hoeft's conversation with Stoops and the fact that Pan-uska clearly testified that he instructedWiedenhoeft totellStoops what Stoops claims he was told by Wieden-hoeft.These factors strongly mitigate against the credi-bility in this regard of Wiedenhoeft, and I thereforecredit the testimony of Stoops. Such threats as to theresult of finding an unfair labor practice charge and thethreat conveyed by Penuska to Wiedenhoeft to Stoopsthat it may involve the loss of his union card is coercionexercised against the employee designated by the Em-ployer for the purposes of collective bargaining or theadjustment of grievances.For the reasons set forth above, I find that the Re-spondent's action violated Section 8(b)(1)(B) of the Act.509CONCLUSIONS OF LAW1.Alco Gravure,Inc. is,and at all times material hasbeen, an employer within the meaning of Section 2(2)and Section(8)(b)(1)(B) ofthe Act.2.Alco Gravure,Inc. is,and at all times material hasbeen,an employer engaged in commerce within themeaningof Sections 2(6) and (7) of the Act.3.Respondent Local 582, Graphics CommunicationsInternationalUnion (GCIU)is,and at all times materialhas been,a labor organization within the meaning of Sec-tion2(5) of the Act.4.Leonard Lewis Stoops is,and at all times materialhas been,a supervisor within the meaning of Section2(11) of the Act and a representative of Alco Gravure,Inc.,within the meaning of Section 8(b)(1)(B) of the Act.5.By (1) requesting Leonard Lewis Stoops to appearbefore the union executive committee in order to explainhis prior conduct, (2) by imposing a fine against LeonardLewis Stoops for his actions deemed a violation of unionrules and contract provisions, and (3) by threateningLeonard Lewis Stoops with loss of his union card orother disciplinary action, Respondent has restrained andcoerced Alco Gravure, Inc., in the selection and reten-tion of its representative for the purposes of collectivebargaining or the adjustment of grievances,and has en-gaged in an unfair labor practice within the meaning ofSection 8(b)(1)(B) of the Act.6.The aforesaid unfair labor practice is an unfair laborpracticewithin the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondent has engaged in anunfair labor practice, I shall order that it cease and desisttherefrom and to take certain affirmative actions to effec-tuate the policies of the Act and that Respondent shallrescind any fine against Leonard Lewis Stoops.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, Local 582, Graphic CommunicationInternationalUnion,itsofficers, agents,and representa-tives, shall1.Cease and desist from(a) Restraining and coercing the Company in the selec-tion and retention of its representatives for collectivebargaining and the adjustments of grievances by fining orotherwise disciplining supervisorsof Alco Gravure, Inc.for performing supervisory duties.(b)Restraining and coercing the Company in the se-lection and retention of its representatives for collectivebargaining in the adjustment of grievances by threateningreprisal and retaliation including possible loss of union2 If no exceptions are filed as providedby Sec 102 46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrdershall, as provided in Sec102 48 ofthe Rules,be adopted by theBoard and all objectionsto them shall bedeemedwaivedfor all pur-poses 510DECISIONSOF NATIONAL LABOR RELATIONS BOARDmembership againstsupervisors of Alco Gravure, Inc.,for filing,causing tobe filed,or agreeingin the filing ofan unfairlabor practice chargeagainstthe Union.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Rescind all fines or other disciplinary action takenagainstLeonard Lewis Stoops.(b)Remove all records ofinternalunionchargesbroughtagainstLeonard Lewis Stoops pertaining to thischarge.(c)Advise Leonard Lewis Stoops, in writing, that allfines and other disciplinary action have been rescindedand that all records of internal union charges have beenremoved.(d)Post at its offices and meeting halls and otherplaceswhere notices to its members are customarilyposted copies of the attached notice marked "Appen-dix."sCopies of the notice, on forms provided by theRegional Director for Region 5, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(e)Furnish the Regional Director for Region 5 withsigned copies of such notice for posting by Alco Gra-vure, Inc., in places where notices to members are cus-tomarily posted.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.a]LaborRelations Board"shall read"Posted Pursuant to a Judgment of0 If thisOrderis enforced by a judgment of a United States courtofthe UnitedStates Courtof AppealsEnforcingan Orderof the Nationalappeals, the words in the notice reading"Posted by Order of theNation-LaborRelations Board "